SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. Commission File Number 001-34979 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Kaiser Federal Bank Employees’ Savings & Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Kaiser Federal Financial Group, Inc. 1359 N. Grand Avenue Covina, California 91724-1016 Financial Statements and Exhibits (a) Financial Statements The Kaiser Federal Bank Employees’ Savings & Profit Sharing Plan (the “Plan”) is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Furnished herewith are the financial statements and schedules of the Plan for the fiscal year ended June 30, 2011, prepared in accordance with the financial reporting requirements of ERISA. (b) Exhibit 23 - Consent of Independent Registered Public Accounting Firm Kaiser Federal Bank Employees’ Savings and Profit Sharing Plan Financial Statements June 30, 2011 and 2010 TABLE OF CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SCHEDULE H, LINE 4(i) – SCHEDULE OF ASSETS (HELD AT END OF YEAR) 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of Kaiser Federal Bank Employees’ Savings and Profit Sharing Plan Covina, California We have audited the accompanying statements of net assets available for benefits of Kaiser Federal Bank Employees’ Savings and Profit Sharing Plan (“the Plan”) as of June 30, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended June 30, 2011.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of June 30, 2011 and 2010, and the changes in net assets available for benefits for the year ended June 30, 2011 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4(i) - Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2011 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2011 financial statements taken as a whole. /s/ Crowe Horwath LLP Crowe Horwath LLP Oak Brook, Illinois December 23, 2011 1 KAISER FEDERAL BANK EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF JUNE 30, 2 Assets: Investments, at fair value Participant directed $ $ Receivables: Notes receivable from participants Due from brokers — Total assets Net assets, reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) — Net Assets Available for Benefits $ $ The accompanying notes are an integral part of these statements. 2 KAISER FEDERAL BANK EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED JUNE 30, 2011 Additions to net assets attributable to: Investment income: Interest and dividends on investments (Note 3) $ Net appreciation in fair value of investments (Note 3) Other income: Interest from notes receivable from participants Contributions: Employer Employee Total additions Deductions to net assets attributable to: Benefits paid to participants Administrative expenses Total deductions Net increase Net Assets Available for Benefits: Beginning of year End of year $ The accompanying notes are an integral part of this statement. 3 KAISER FEDERAL BANK EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 1. DESCRIPTION OF PLAN The following brief description of the Kaiser Federal Bank Employees’ Savings and Profit Sharing Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General: The Plan is a voluntary defined contribution plan for all eligible employees of Kaiser Federal Bank (the “Bank”), who meet the minimum age requirement specified in the Plan agreement. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions: As of July 1, 2010,the Plan allows participants to contribute up to 100% of their compensation before taxes (limited to $16,500 in 2011), as defined in the Plan. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Bank contributes a discretionary matching contribution equal to 50% of the first 10% of an employee’s compensation.Additional profit sharing amounts may be contributed at the option of the Bank’s Board of Directors. The Plan did not make any profit sharing contributions for the year ended June 30, 2011. Participant Accounts: Each participant’s account is credited with the participant’s contribution and the Bank’s matching and profit sharing contribution. Plan earnings are allocated based on participant account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting: Participants are immediately vested in their voluntary contributions plus actual earnings thereon. Vesting in the Bank contributions portion of their accounts plus earnings thereon is determined on a graded schedule based on years of continuous service. A participant is 100 percent vested after six years of credited service. Payment of Benefits: Upon termination of service due to death, disability or retirement from the Bank, a participant may elect to receive the vested interest of their account in the form of an annuity, a single sum cash payment, or a combination of the above. Active participants may also take distributions from the Plan for reasons of financial hardship or upon attainment of the age of 59½.In-service withdrawals are subject to certain limitations.Upon retirement, death or disability participants become 100% vested in their accounts. Forfeitures: At June 30, 2011, forfeited nonvested accounts totaled $848.At June 30, 2010 there were no forfeited nonvested accounts. The forfeited nonvested amounts can be used to either reduce employer-matching contributions or allocated to all eligible employees. For the years ended June 30, 2011 and June 30, 2010, employer contributions were reduced by $17,746 and $9,655 from forfeited nonvested accounts, respectively. Investment Options: Participants must direct both employee and employer contributions to be invested amongst various investment options as made available and determined by the plan administrator which are more fully described in the plan literature. If a participant fails to make an effective investment direction, the participant’s contributions and employer contributions made on the participant’s behalf are invested in the Principal Trust Target Date Fund.Participants may change their investment options any time throughout the year via direct phone or Internet access to Principal Financial Group. Notes Receivable from Participants: Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or fifty percent of their vested account balance. The notes are secured by the balance in the participant’s account and bear a fixed rate of interest that is available for similar notes from commercial lending institutions. Note terms may range from one to five years or longer if used to purchase the primary residence of the participant. Principal and interest are paid ratably through payroll deductions. 4 Administrative Expenses: The Bank pays substantially all administrative expenses for administration of the Plan.Certain other expenses are paid by the Plan.Note origination and maintenance fees are deducted from the participants account. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General: Kaiser Federal Financial Group, Inc. (the “Company”) is a Maryland corporation that owns all of the outstanding common stock of the Bank.It is the successor to K-Fed Bancorp following the completion of the second-step conversion and offering in November 2010.On November 19, 2010, the Company completed the conversion from a mutual holding company structure to a fully public stock holding company form of organization and related public offering.Concurrent with the completion of the offering, shares of K-Fed Bancorp common stock owned by public stockholders were exchanged for 0.7194 shares of the Company’s common stock.All share information in this report for periods prior to the conversion has been revised to reflect the 0.7194:1 conversion ratio on shares outstanding. Accounting records: Effective July 1, 2010, the Plan changed its record keeper with respect to Plan administration from Pentegra Retirement Service to Principal Financial Group. The Plan also changed its custodian from Reliance Trust Company to Principal Trust Company. Basis of Accounting: The financial statements of the Plan are prepared using the accrual method of accounting. Adoption of New Accounting Pronouncements: In September 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update 2010-25, Plan Accounting – Defined Contribution Pension Plans (Topic 962): Reporting Notes to Participants by Defined Contribution Plans, which provides guidance on how notes to participants should be classified and measured by defined-contribution pension plans.This amendment requires that participant notes be classified as notes receivable from participants, which are segregated from plan investments and measured at their principal balance plus any accrued but unpaid interest.This amendment is effective for periods ending after December 15, 2010.This amendment requires retrospective application to all periods presented.This amendment was adopted for the year ended June 30, 2011 and retrospectively applied to June 30, 2010.Prior year amounts and disclosures have been revised to reflect the retrospective application of adopting this new amendment.The adoption resulted in a reclassification of participant notes totaling $299,075 from investments to notes receivable as of June 30, 2010.There was no impact to the Plan’s net assets as of June 30, 2011 or 2010 as a result of the adoption. Effect of Newly Issued But Not Yet Effective Accounting Standards: In May 2011, the FASB issued an update to clarify Topic 820, Fair Value Measurement, but also included some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This update results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”).The amendments in this update are to be applied prospectively.This update is effective during interim and annual periods beginning after December 15, 2011.Early application is not permitted.The adoption of this guidance is not expected to have a material effect on the Plan’s financial statements. 5 Payment of Benefits:Benefits are recorded when paid. Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures, and actual results may differ from these estimates.It is at least reasonably possible that a significant change may occur in the near term in the estimated fair value of the Plan’s investment in employer securities. Notes Receivable from Participants: Notes receivable from participants are reported at their unpaid principal balance plus any accrued but unpaid interest, with no allowance for credit losses, as repayments of principal and interest are received through payroll deductions and the notes are collateralized by the participants’ account balances. Investment Valuation and Income Recognition: The Plan's investments are reported at fair value. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Fair value is the price that would be received by the Plan for an asset or paid by the Plan to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.Fair value measurements are determined in maximizing the use of observable inputs and minimizing the use of unobservable inputs. The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (level 1 measurements) and gives the lowest priority to unobservable inputs (level 3 measurements).The three levels of inputs within the fair value hierarchy are defined as follows: Level 1:Quoted prices (unadjusted) for identical assets or liabilities in active markets that the Plan has the ability to access as of the measurement date. Level 2:Significant other observable inputs other than level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3:Significant unobservable inputs that reflect the Plan’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy.The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. The following descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of investments apply to investments held directly by the Plan. 6 Kaiser Federal Financial Group, Inc. and K-Fed Bancorp common stock:Investments in publicly traded securities are carried at published market values (level 1 inputs). Mutual funds: Mutual funds are valued at quoted market prices as reported on the active market on which the individual funds are traded, which represents net asset value (level 1 inputs). Collective investment trust funds:The fair values of interests in collective investment trust funds, other than stable value funds, are based upon the net asset values of the funds as reported by the fund managers and as supported by the unit prices of actual purchase and sale transactions occurring as of or close to the financial statement date (level 2 inputs).The investment objective of the collective investment trust funds, other than stable value funds, is to seek total return consisting of long-term growth of capital and current income that are consistent with the investment strategy of investors who expects to retire at various years.The fair values of interests in stable value funds are based upon the net asset values of such funds reflecting all investments at fair value, including direct and indirect interests in fully benefit-responsive contracts, as reported by the fund managers (level 2 inputs). The investment objective of the stable value funds is to provide for preservation of capital, stability and predictability of returns, liquidity to pay plan benefits and high credit quality.With the exception of the stable value fund, each of the collective trust funds invests in securities and other financial instruments, initially obtained via its investment in other collective investments. The stable value fund invests in one or more bank, insurance company or synthetic investment contracts, and in short-term investments or other collective investment funds. Each collective trust fund provides for daily redemptions by the Plan with no advance notice requirements. Money market accounts:Fair values are estimated to approximate deposit account balances, payable on demand, as no discounts for credit quality or liquidity were determined to be applicable (level 2 inputs). The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 7 Investments measured at fair value on a recurring basis are summarized below: Fair Value Measurements at June 30, 2011 Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Investments: Common Stock $ $
